Citation Nr: 1530992	
Decision Date: 07/21/15    Archive Date: 08/05/15

DOCKET NO.  10-43 155	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, Texas


THE ISSUE

Entitlement to special allowance benefits under 38 U.S.C.A. § 1312, the Restored Entitlement Program for Survivors (REPS).


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


WITNESS AT HEARING ON APPEAL

Appellant



ATTORNEY FOR THE BOARD

J. Honan, Associate Counsel


INTRODUCTION

The Veteran served on active duty from August 1967 to July 1990.  He died in January 2005; the appellant is his widow.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a February 2010 rating decision of a Department of Veterans Affairs (VA) Regional Office (RO), which denied REPS benefits. 

In April 2015, the appellant testified during a Board hearing before the undersigned Veterans Law Judge (VLJ).  A transcript of the hearing is of record.


FINDING OF FACT

The Veteran did not die on active duty prior to August 13, 1981, and the preponderance of the evidence weighs against a finding that the Veteran died from a disability incurred in or aggravated by service prior to August 13, 1981.


CONCLUSION OF LAW

The criteria for eligibility for benefits under the provisions of 38 U.S.C.A. § 1312, the Restored Entitlement Program for Survivors, are not met.  38 U.S.C.A. §§ 1312, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102 , 3.159, 3.812 (2014).

REASONS AND BASES FOR FINDING AND CONCLUSION

Duties to Notify and Assist

Under the Veterans Claims Assistance Act of 2000 (VCAA), VA has a duty to notify the claimant of any information and evidence needed to substantiate and complete a claim, and of what part of that evidence is to be provided by the claimant and what part VA will attempt to obtain for the claimant.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b)(1).

While the appellant did not receive a VCAA letter addressing her claim for REPS benefits, in October 2009 she filed a VA Form 21-8924, "Application of Surviving Spouse or Child for REPS Benefits," demonstrating actual knowledge of what is needed to substantiate the claim.  See Dalton v. Nicholson, 21 Vet. App. 23 (2007).  The October 2009 VA Form 21-8924 included a description of the requirements for eligibility.  Accordingly, the Board finds that no prejudice to the appellant will result from the adjudication of the REPS benefits claim at this time.  Rather, remanding this case to the RO for further VCAA development would be an essentially redundant exercise and would result only in additional delay with no benefit to the appellant.  See Bernard v. Brown, 4 Vet. App. 384 (1993); see also Sabonis v. Brown, 6 Vet. App. 426, 430 (1994).

The Board also finds that there has been compliance with the VCAA assistance provisions.  The record in this case includes service treatment records, VA treatment records, private treatment records, a death certificate, a VA medical opinion, and lay evidence.  The Board finds that the record as it stands includes adequate competent evidence to allow the Board to decide this appeal, and no further action is necessary.  See generally 38 C.F.R. § 3.159(c).  No additional pertinent evidence has been identified by the appellant.

In January 2010, a VA medical opinion was obtained to address the issue of whether the Veteran's chronic obstructive pulmonary disease (COPD) had its onset prior to August 13, 1981, per the requirements under 38 C.F.R. §  3.812.  The January 2010 medical opinion adequately addressed this issue, and no further medical opinion is required.  

In April 2015, the appellant was afforded a Board hearing before the undersigned VLJ in which she presented oral argument in support of her claim.  In Bryant v. Shinseki, 23 Vet. App. 488, the Court held that 38 C.F.R. § 3.103(c)(2) requires that the VLJ who chairs a hearing fulfill two duties to comply with the above regulation.  These duties consist of (1) the duty to fully explain the issues and (2) the duty to suggest the submission of evidence that may have been overlooked. 

At the April 2015 hearing, the VLJ asked specific questions directed at identifying the criteria required for entitlement to REPS benefits, and the appellant demonstrated an understanding of the elements of her claim.  Accordingly, the Board finds that, consistent with Bryant, the VLJ complied with the duties set forth in 38 C.F.R. § 3.103(c)(2).

The Board concludes that no further assistance to the appellant in developing the facts pertinent to the claim is required to comply with the duty to assist. 
 
Analysis

The appellant is seeking entitlement to REPS benefits.  The appellant asserts that even if lung cancer and COPD (which ultimately caused the Veteran's death) were not present prior to August 13, 1981, the Veteran had nevertheless been exposed to toxic chemicals, including Agent Orange, prior to this date, and the exposure in service led to the development of cancer and the Veteran's eventual death.  

The Omnibus Budget Reconciliation Act of 1981, Public Law 97-35, 95 Stat. 841, eliminated certain benefits administered by the Social Security Administration (SSA), including most student benefits paid to children over the age of 18.  In order to preserve the eliminated benefits for certain children of deceased veterans, Section 156 of Public Law 97-377 (codified at 42 U.S.C. § 402 ) created REPS benefits, which included benefits payable to qualified unmarried postsecondary school students between the ages of 18 and 22.  These benefits were to be funded by the Department of Defense, but administered by VA using a mixture of VA and SSA eligibility criteria.  SSA eligibility criteria are used in order to put a claimant in approximately the same position he or she would have been but for the 1981 changes. 

In order to be eligible for payment of REPS benefits, it must first be established that a veteran died while on active duty prior to August 13, 1981, or that he died from a disability incurred in or aggravated by active duty prior to August 13, 1981.  38 C.F.R. § 3.812(a) (2014).

As observed above, the Veteran died in January 2005.  The Certificate of Death lists the immediate cause of death as metastatic lung cancer and lists the underlying cause as COPD. The Veteran's medical records reflect that he had been diagnosed with lung cancer in July 2003, and service connection for the Veteran's cause of death was subsequently awarded in March 2005.  In January 2010, a VA medical examiner reviewed the Veteran's claims file and determined that the Veteran's COPD did not have its onset until April 14, 1990.  She explained that the evaluation and examination from Dr. K.N. (who was the Chief of Pulmonary Medicine at Texas Tech University Health Sciences Center), dated April 14, 1990, is the first documented evidence of COPD in the Veteran's medical records.   

After reviewing the evidence of record, the Board finds that the appellant has not established eligibility for REPS benefits.  As the Veteran's death certificate shows that he did not die prior to August 13, 1981, the appellant can only establish eligibility in this case if the lung cancer and/or COPD that caused the Veteran's death was incurred or aggravated prior to the August 13, 1981 delimiting date.  The Veteran's medical records reflect that he was first diagnosed with lung cancer in July 2003, and the January 2010 VA examiner opined that the Veteran's COPD had its onset in April 1990.  Thus, both of these diseases (lung cancer and COPD) were incurred many years after August 13, 1981. 

As to the appellant's own assertions, she testified at her Board hearing that the Veteran had been hospitalized in 1986 or 1987 for a respiratory condition that,  as he later reported, had nearly killed him.  The appellant is competent, as a layperson, to report that about which she has personal knowledge.  See, e.g., Layno v. Brown, 6 Vet. App. 465, 470 (1994).  Nevertheless, her testimony only shows respiratory symptoms developing years after the August 13, 1981 delimiting date, and still does not show any such symptoms prior to that date.  

As for the appellant's competency to establish the onset of the Veteran's COPD and lung cancer on the basis of her own lay assertions, the Board emphasizes that while, under certain circumstances, a layperson may offer competent evidence on a medical matter (such as with respect to an observable disability, or one perceived through another one of the five senses), here, the matter of the onset of the Veteran's COPD and lung cancer is complex in nature, and is based on internal processes not observable to the human eye; hence, questions of diagnosis and etiology of such a disability is only within the province of individuals with special knowledge, training, and experience.  See Kahana v. Shinseki, 24 Vet. App. 428, 433, 438 (2011).  See also Davidson v. Shinseki, 581 F.3d 1313, 1316 (Fed. Cir. 2009).  In this case, the appellant, a layperson, is not shown to have such special knowledge, training, and experience to competently provide an opinion as to when the Veteran's lung cancer and COPD had their onset.  

Regarding the appellant's assertion as to the Veteran's exposure to toxic chemicals, including Agent Orange, prior to August 13, 1981, the regulation outlining the criteria for REPS benefits directly states that the disability must have been incurred in or aggravated before August 13, 1981.  In other words, simple exposure prior to this date does not meet the criteria under the regulation because the disability had to exist at that time. 

As a result of the foregoing, the Board finds that the claim for REPS benefits must be denied.  In reaching this conclusion, the Board has considered the applicability of the benefit-of-the-doubt doctrine.  However, as the preponderance of the evidence is against the claim, that doctrine is not applicable.  See 38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102; Gilbert v. Derwinski, 1 Vet. App. 49, 53-56 (1990).


ORDER

The appeal for special allowance benefits under 38 U.S.C.A. § 1312, the Restored Entitlement Program for Survivors (REPS), is denied.



____________________________________________
MICHAEL E. KILCOYNE
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


